


Exhibit 10.1




EXECUTION COPY




EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the
5th day of January, 2016 (the “Effective Date”) by and between Platform
Specialty Products Corporation, a Delaware corporation (“Company”) and Rakesh
Sachdev (“Executive”).
WHEREAS, Executive desires to serve as the Chief Executive Officer of the
Company in exchange for the consideration set forth in this Agreement and the
Company desires to employ the Executive as such under the terms and conditions
hereof.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:
ARTICLE I


DEFINITIONS


1.1     Definitions. As used herein, the following terms shall have the
following meanings.


(a)“Board” means the board of directors of the Company.


(b)“Cause” means any of the following:


(i)the willful and continuous failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) within ten (10) days
after a written demand for substantial performance is delivered to Executive by
the Board which specifically identifies the manner in which the Board believes
that Executive has not substantially performed Executive’s duties,


(ii)misconduct or gross negligence by Executive provided (A) the Board has
determined that the resulting harm to the Company from Executive’s misconduct or
gross negligence cannot be adequately remedied, or (B) Executive fails to
correct any resulting harm to the Company within ten (10) days after a written
demand for correction is delivered to Executive by the Board which specifically
identifies both the manner in which the Board believes that Executive has
engaged in misconduct or gross negligence and an appropriate method of
correcting any resulting harm to the Company,


(iii)Executive’s conviction of or the entering of a plea of guilty or nolo
contendere to the commission of a felony, or


(iv)fraud, embezzlement, theft or dishonesty, which in each case is of a
material nature by Executive against the Company, or a willful material
violation by Executive of a policy or procedure of the Company, resulting, in
any case, in material economic harm to the Company.


(c)“Confidential Information” as used in Sections 2.5, 2.6 and 2.7 of this
Agreement, means all confidential and proprietary information, data, documents,
records, materials, and other trade secrets and/or other proprietary business
information of the Company or its subsidiaries or affiliates that is not readily
available to competitors, outside third parties and/or the public, including
without limitation, data, designs, plans, notes, memoranda, work sheets,
formulas, processes, patents, pricing, production methods and techniques,
financial information and




--------------------------------------------------------------------------------




information about (i) current or prospective customers and/or suppliers and
customer and supplier lists (ii) employees, research, goodwill, production,
prices, costs, margins, and operating unit financial performance, salaries and
expertise, customer preferences, contact information, key contacts, credit and
purchasing history, and purchasing requirements and preferences (iii) business
methods, processes, practices or procedures; (iv) computer software and
technology development, and (v) marketing, pricing strategies, business plans,
and business strategy, including acquisition, merger and/or divestiture
strategies.


(d)“Customer” means any Person or entity to whom the Company or its subsidiaries
or affiliates has sold any products (i) in the case of on-going employment,
during the twenty-four (24) calendar months immediately preceding any dispute
under Section 2.6 of this Agreement, and, (ii) in the case of the employment
having ended, the twenty-four (24) calendar months preceding Executive’s
termination of employment.


(e)“Disability” means Executive’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of six (6) months or more in any twelve (12) month period, by
reason of any medically determinable physical or mental impairment.


(f)“Good Reason” means the occurrence of one or more of the following conditions
without the consent of Executive:
(i)a material diminution in Executive’s authority, duties, or responsibilities;


(ii)any action or inaction that constitutes a material breach by the Company of
this Agreement; or


(iii)a material diminution in the Executive’s base compensation.


In order for a termination of employment to be on account of “Good Reason”,
Executive must provide the Company with a written notice within ninety (90) days
of the initial existence of a condition constituting Good Reason, must afford
the Company thirty (30) days in which to remedy the condition, and if no such
cure has been effectuated, must terminate employment within six (6) months of
the initial existence of the identified condition constituting Good Reason.
(g)“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.


(h)“Potential Customer” means any Person or entity who, during the applicable
twenty- four (24) month period described above in Section 1(d) of this
Agreement, has (i) been involved in discussions or negotiations with the Company
or its subsidiaries or affiliates for products sold by the Company or its
subsidiaries or affiliates; (ii) initiated contact with the Company in order to
obtain information regarding products sold by the Company or its subsidiaries or
affiliates; (iii) been the subject of personal contacts by Executive and/or any
other employee of the Company or its subsidiaries or affiliates for purposes of
soliciting business for the Company or its subsidiaries or affiliates; or
(iv) been the subject of efforts by the Company or its subsidiaries or
affiliates to gather, learn or evaluate information which may help the Company
or its subsidiaries or affiliates obtain any future order from such Person or
entity.


ARTICLE II


EMPLOYMENT


2.1     Employment. Company agrees to employ Executive and Executive hereby
accepts such employment with the Company, upon the terms and conditions set
forth in this Agreement, for an indeterminate term as an employee at will
subject to the supervision, will and pleasure of the Board (the “Employment
Period”).






--------------------------------------------------------------------------------




2.2    Position and Duties.


(a)     During the Employment Period, Executive shall serve as the Chief
Executive Officer of the Company. As Chief Executive Officer, Executive, subject
to the control of the Board, shall have general supervision and control over the
business, property and affairs of the Company and perform such duties as may be
assigned to him by the Board. Executive shall report to the Board. On the
Effective Date, Executive will be appointed as a member of the Board. During the
Employment Period, Executive will be nominated to be elected as a member of the
Board at the end of each of Executive’s terms as a member of the Board.
Executive may be elected and/or appointed to serve as a director of one or more
of the Company’s subsidiaries. Executive’s service as a director of the Company
and/or its subsidiaries shall be without additional remuneration.


(b)    Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company. The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner. In the
performance of his duties hereunder, Executive shall at all times report and be
subject to the lawful direction of the Board and perform his duties hereunder
subject to and in accordance with the resolutions or any other determinations of
the Board and the certificate of incorporation and by-laws of the Company and
applicable law. During the Employment Period, Executive shall not become an
employee of any Person or entity other than the Company. This section shall not
be construed to prohibit Executive from serving on the board of directors of one
or more other entities (with the consent of the Board in the case of a
for-profit entity) or from investing in a business to the extent consistent with
the provisions of Section 2.6(a).


2.3    Base Salary, Bonus and Benefits.


(a)    Subject to the terms of this Agreement, in consideration of Executive’s
agreements contained herein, for the fiscal year beginning the Effective Date,
Executive shall receive a Base Salary at an annual rate of One Million Dollars
and No Cents ($1,000,000) (“Base Salary”), with such Base Salary payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. Executive’s Base Salary in subsequent
fiscal years may be subject to adjustment pursuant to Section 2.3(h) hereof.


(b)    During the Employment Period, Executive shall participate in, and be
eligible to receive an annual bonus (an “Annual Bonus”) under, the Company’s
annual incentive compensation plan, program and/or arrangements applicable to
senior-level executives as established and modified from time to time by the
Compensation Committee of the Board within its sole discretion. During the
Employment Period, Executive shall have a target bonus opportunity under such
plan or program equal to 100% of his current Base Salary and shall be based on
satisfaction of performance criteria to be established by the Compensation
Committee of the Board within the first three (3) months of each fiscal year
that begins during the Employment Period. Payment of Annual Bonuses, if any, to
Executive shall be made in the same manner and at the same time that other
senior-level executives receive their annual incentive compensation awards.
Executive’s Annual Bonus in subsequent fiscal years may be subject to adjustment
pursuant to Section 2.3(h) hereof.


(c)    As soon as administratively practicable after Executive’s execution and
delivery of this Agreement, and in partial consideration for the same, upon the
Executive becoming an employee of the Company, Executive shall be granted a
restricted stock unit award with respect to Five Hundred Thousand (500,000)
shares of the common stock of the Company (the “Initial Grant”), subject to a
three year cliff vesting period measured from the Effective Date, under the
Platform Specialty Products Corporation Amended and Restated 2013 Incentive
Compensation Plan (the “Equity Plan”) and subject to such additional terms and
conditions as are determined by the Compensation Committee of the Board and set
forth in a restricted stock unit award agreement to be entered into by and
between the Company and Executive. In the event of Executive’s death,
termination of Executive’s employment by the Company by reason of Executive’s
Disability, or in the event Executive is terminated by the Company without Cause
or quits for Good Reason: the Two Hundred Fifty Thousand (250,000) restricted
stock units granted under this Section 2.3(c) which are time vested shall
immediately become fully vested; the remaining Two Hundred Fifty Thousand
(250,000) restricted stock units granted under this Section 2.3(c) which are
performance vested shall vest on a pro rata




--------------------------------------------------------------------------------




basis by multiplying 250,000 by a fraction (1) the numerator of which is the
number of days elapsed from the Effective Date to the date of termination and
(2) the denominator of which is the total number of days from the Effective Date
to the date on which such shares would have been fully vested if all performance
targets had been met. For the avoidance of doubt, the provisions of this Section
2.3(c) shall only apply to the Initial Grant. Any additional equity awards that
may be granted to Executive shall be subject to such terms and conditions as may
be established by the Compensation Committee of the Board, in its sole
discretion.


(d)    During the Employment Period, Executive shall be entitled to participate
in all medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
presently and hereinafter offered by the Company to its executive personnel,
including savings, pension, profit-sharing and deferred compensation plans,
subject to the general eligibility and participation provisions set forth in
such plans. In addition, you will be entitled to twenty (20) total paid time off
days annually (excluding fixed company holidays).


(e)    During the Employment Period, Executive shall be eligible to participate
in the Company’s long term incentive plan, program and/or arrangements
applicable to senior-level executives as established and modified from time to
time by the Compensation Committee of the Board, within its sole discretion.
Executive will be eligible to receive a long term compensation award targeted to
achieve a value to Executive equal to $3,000,000, on the date of grant, in the
form of stock options, restricted stock units, performance shares or other forms
of equity or long term incentive as determined by the Compensation Committee of
the Board and on terms to be specified by the Compensation Committee of the
Board, within its sole discretion. Executive’s long term incentive opportunities
in subsequent fiscal years may be subject to adjustment pursuant to
Section 2.3(h).


(f)    The Executive and the Company will mutually agree on Executive’s
relocation to the West Palm Beach, Florida area. The Executive will be eligible
for the benefits outlined in the Company’s executive relocation policy. The
purpose of the relocation policy is to assist the Executive with expenses
associated with his relocation to West Palm Beach, Florida or the surrounding
area. The Executive will be eligible to receive assistance under the Company’s
executive relocation policy until his relocation is fully completed. All amounts
payable under this Section 2.3(f) shall be subject to the Executive’s
presentment to the Company of appropriate documentation and otherwise in
accordance with the terms of the Company’s executive relocation policy. In
addition, if, prior to the first anniversary of the Effective Date, the
Executive is terminated by the Company for Cause or terminates his employment
with the Company without Good Reason, the Executive will reimburse the Company
for the full amount of the relocation expenses incurred by the Company under
this Section 2.3(f).


(g)    Upon the Effective Date, the Company and Executive shall enter into the
Company’s standard Indemnification Agreement and within 90 days after the
Effective Date the Company and Executive will enter into a mutually agreed
Change in Control Agreement.


(h)    Notwithstanding anything to the contrary in this Agreement, during the
Employment Period, Executive’s Base Salary, Annual Bonus and long term incentive
opportunity shall be reviewed and set annually by the Compensation Committee of
the Board, within its sole discretion, but his Base Salary shall not be reduced
below $1,000,000 per annum, and his annual bonus and long term incentive
opportunities shall not be reduced below the levels specified in this Section
2.3 during the Employment Period, other than pursuant to any Company-wide
reductions in compensation affecting executive level employees.


2.4    Termination.


(a)    General. The Employment Period shall terminate upon the earliest to occur
of (i) Executive’s death, (ii) a termination by the Company by reason of
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its subsidiaries.




--------------------------------------------------------------------------------






(b)    Termination for Cause or Voluntary Termination. If Executive is
terminated by the Company for Cause or if the Executive voluntarily terminates
his employment without Good Reason, the Executive shall be entitled only to his
accrued yet unpaid Base Salary through the date of termination, but shall not be
entitled to any further Base Salary or any applicable Annual Bonus or other
benefits for that year or any future year.


(c)    Termination Without Cause or for Good Reason.


(i)If the Executive is involuntarily terminated by the Company without Cause or
terminates his employment for Good Reason, the Executive shall be entitled to
all previously earned and accrued but unpaid Base Salary up to the date of such
termination. Provided the Executive has executed a release of claims in a form
satisfactory to the Company within 30 days after his involuntary termination of
employment without Cause or termination for Good Reason, Executive shall also be
entitled to severance pay equal to two (2) times his annual Base Salary (the
“Severance Amount”), payable in equal installments over a 24-month period (the
“Severance Period”) on the dates on which the Executive’s Base Salary would have
otherwise been paid if Executive’s employment had continued, with the first
payment being made on the first payroll date occurring after the above-described
30 day period. All payments shall be subject to deductions for customary
withholdings, including without limitation, federal and state withholding taxes
and social security taxes. If Executive dies during the Severance Period, any
remaining Severance Amounts shall be paid to his surviving spouse, or if there
is no surviving spouse, to his estate.


(ii)In addition, the Executive shall be entitled to an amount equal to the
product of (A) the Executive’s Annual Bonus for the year in which the date of
termination occurs determined in accordance with the Company’s annual incentive
compensation plan in a manner consistent with that applicable to other
participants in the annual bonus plan generally (provided that any individual
performance modifier thereunder (if applicable) shall be deemed satisfied at
100%), multiplied by (B) a fraction, (1) the numerator of which is the number of
days elapsed in the performance year as of the date of termination, and (2) the
denominator of which is 365 (the “Pro Rata Bonus”), which Pro Rata Bonus shall
be paid at the same time that incentives are paid to other participants in the
annual incentive compensation pan generally in respect of the applicable
performance year, but in no event after March 15 of the year following the year
in which the date of termination occurs.


(iii)In the event that Executive is determined to be a specified employee in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and the regulations and other guidance issued thereunder for
purposes of any Severance Amounts under this subsection (c), such Severance
Amounts shall begin on the first payroll date that is more than six months
following the date of separation from service, but only to the extent that such
payments do not satisfy either the short term deferral exception to Code
Section 409A described in 26 CFR § 1.409A-1(b)(4) (“Short Term Deferral
Exception”) or, to the extent such payments do not satisfy the Short Term
Deferral Exception, the involuntary termination exception to Code Section 409A
described in 26 CFR § 1.409A-1(b)(9). At all times, the right to all such
installment payments made under this subsection (c) shall be treated as the
right to a series of separate payments within the meaning of 26 CFR
§ 1.409A-2(b)(2)(iii). In the event that a termination of employment occurs on
or after December 1st of a calendar year that would entitle the Executive to
severance under Section 2.4(c) above, and severance payments are payable prior
to the first payroll date that is more than six months following the date of
separation from service, such severance benefits shall commence no earlier than
the first payroll date in the following calendar year and within 90 days after
such separation from service. Any amount that (i) is payable upon termination of
Executive’s employment with the Company under any provision of this Agreement,
and (ii) is subject to the requirements of Section 409A, shall not be paid
unless and until the Executive has Separated from Service as defined in in
Treasury Regulation Section 1.409A-1(h).


(d)    No Mitigation. To the extent that Executive shall receive compensation
for personal services from employment other than with the Company subsequent to
a termination of Executive’s employment with




--------------------------------------------------------------------------------




the Company, the amounts so earned shall not be offset against the amounts (if
any) due under this Agreement following Executive’s termination of employment.


(e)    Severance Forfeiture. Executive agrees that the Executive shall be
entitled to the Severance Amount and the Pro Rata Bonus as set forth in this
Section 2.4 only if the Executive has not materially breached as of the date of
termination any provisions of this Agreement or of any other agreement with the
Company and does not materially breach such provisions at any time during the
period for which such payments are to be made. The Company’s obligation to make
such payments will terminate upon the occurrence of any material breach during
the Severance Period.


(f)    No Additional Severance. Executive hereby agrees that no severance
compensation of any kind, nature or amount shall be payable to Executive, except
as expressly set forth in this Section 2.4 and Executive hereby irrevocably
waives any claim for any other severance compensation.


(g)    Death or Disability. The Company’s obligation under this Agreement
terminates on the last day of the month in which the Executive’s death occurs or
on the date of termination of employment on account of Executive’s Disability.
The Company shall pay to Executive or the Executive’s estate all previously
earned and accrued but unpaid Base Salary up to such date. Executive (or his
estate) shall also be paid a Pro Rata Bonus for the year of termination, payable
as and when the Annual Bonus would otherwise been paid had the Executive’s
employment not been terminated. Thereafter, Executive or his estate shall not be
entitled to any further Base Salary, Annual Bonus or benefits for that year or
any subsequent year, except as may be provided in an applicable benefit plan or
program.


2.5    Confidential Information.


(a)     Executive recognizes that the Company is engaged in the business of
research, development, manufacture and sale of chemicals, chemical products and
allied activities throughout the world (the “Company’s Business”), which
business requires for its successful operation the fullest security of its
Confidential Information of which Executive will acquire knowledge during the
course of his employment.


(b)    Executive shall use his best efforts and diligence both during and after
his employment with the Company, regardless of how, when or why Executive’s
employment ends, to protect the confidential, trade secret and/or proprietary
character of all Confidential Information. Executive shall not, directly or
indirectly, use (for himself or another) or disclose any Confidential
Information, for so long as it shall remain proprietary or protectable as
confidential or trade secret information, except as may be necessary for the
performance of Executive’s duties for the Company.


(c)    Executive shall promptly deliver to the Company, at the termination of
the Employment Period or at any other time at the Company’s request, without
retaining any copies, all documents, information and other material in
Executive’s possession or control containing, reflecting and/or relating,
directly or indirectly, to any Confidential Information.


(d)    Executive’s obligations under this Section 2.5 shall also extend to the
confidential, trade secret and proprietary information learned or acquired by
Executive during his employment from others with whom the Company has a business
relationship.


2.6    Competitive Activity.


(a)    Executive shall not, directly or indirectly (whether as owner, partner,
consultant, employee or otherwise), at any time during his employment with the
Company and for a period of two (2) years following his employment with the
Company, regardless of how, when or why Executive’s employment terminates,
(i) engage in or invest in any business that is engaged in any work or activity
that involves a product, process, service or development which is then
competitive with and the same as or similar to a product, process, service or
development on which




--------------------------------------------------------------------------------




Executive worked or with respect to which Executive had access to Confidential
Information while with the Company, or (ii) otherwise compete against the
Company’s Business.


(b)    Following expiration of the two (2) year period in Section 2.6(a) of this
Agreement, Executive shall continue to be obligated under Section 2.5 of this
Agreement not to use or to disclose Confidential Information so long as it shall
remain proprietary or protectable as confidential or trade secret information.


(c)    Following termination of Executive’s employment with the Company for any
reason, Executive agrees to advise the Company of his new employer, work
location and job responsibilities within ten (10) days after accepting new
employment if such new employment commences within two (2) years following
Executive’s termination of employment with the Company. Executive further agrees
to keep the Company so advised of any change in his employment for two (2) years
following the termination of his employment with the Company.


(d)    Executive understands that the intention of Sections 2.5 and 2.6 of this
Agreement is not to prevent the Executive from earning a livelihood and
Executive agrees nothing in this Agreement would prevent Executive from earning
a livelihood utilizing his general purchasing, sales, professional or technical
skills in any of the hospitals, businesses, research or manufacturing facilities
of companies which are not directly or indirectly in competition with the
Company.


(e)    Executive agrees that during his employment with the Company and for a
period of two (2) years following Executive’s termination of employment,
regardless of how, when or why employment ceased, Executive shall not in any
manner or in any capacity, directly or indirectly, for himself or any other
Person or entity, actually or attempt to: (i) solicit, contact or do business
with any Customer or Potential Customer of the Company for the purpose of
selling any products competitive with products sold by the Company, or otherwise
divert, interfere with or take away any Customer or Potential Customer of the
Company or the business of any such Customer or Potential Customer; or (ii)
divert or interfere with the Company’s relationship with any Customer or
supplier of the Company.


(f)    During Executive’s employment with the Company and for a period of two
(2) years following Executive’s termination of employment, regardless of how,
why or when employment ceased, Executive shall not, directly or indirectly,
solicit for employment, hire or offer employment to, or otherwise aid or assist
(by disclosing information about employees or otherwise) any other Person or
entity other than the Company in soliciting for employment, hiring or offering
employment to, any employee of the Company.


(g)    In addition to any other remedies available to Company, including but not
limited to injunctive relief as specified in Section 3.12 below, Executive’s
material breach of Section 2.6 of this Agreement shall relieve Company of its
obligations (if any) to pay any further severance benefits under this Agreement.


(h)    In the event that Executive is in breach of any of the provisions of
Section 2.6 of this Agreement, the period of proscription from the act or acts
that constitute a breach of Section 2.6 shall be tolled during the period that
the occurrence of any such breach is investigated by the Company and during the
continuance of any such breach.


2.7    Ideas, Inventions and Discoveries.


(a)    Executive shall promptly disclose to the Company any ideas, inventions or
discoveries, whether or not patentable, which Executive may conceive or make
(alone or with others) during the Employment Period, whether or not during
working hours, and which, directly or indirectly (i) relate to matters within
the scope of Executive’s duties or field of responsibility during Executive’s
employment with the Company; or (ii) are based on Executive’s knowledge of the
actual or anticipated business or interest of the Company; or (iii) are aided by
the use of time, materials, facilities or information of the Company.


(b)    Executive hereby assigns to the Company or its designee, without further
compensation, all of the right, title and interest in all such ideas, inventions
or discoveries in all countries of the world except for patents currently held
by Executive developed outside of employment with the Company.




--------------------------------------------------------------------------------






(c)    Without further compensation but at the Company’s expense, Executive
shall give all testimony and execute all patent applications, rights of
priority, assignments and other documents and in general do all lawful things
requested of Executive by the Company to enable the Company to obtain, maintain
and enforce protection of such ideas, inventions and discoveries for and in the
name of the Company or its designee, as the case may be, in all countries of the
world. However, should Executive render any of the services in this
Section 2.7(c) during a two (2) year period following termination of Executive’s
employment, Executive shall be compensated at a rate per hour equal to the Base
Salary Executive received from the Company at the time of termination and shall
be reimbursed for reasonable out-of-pocket expenses incurred in rendering the
services.


(d)    In addition to any other remedies available to Company, including but not
limited to injunctive relief as specified in Section 3.12 below, Executive’s
breach of Section 2.7 of this Agreement shall relieve Company of its obligations
(if any) to pay any further severance benefits under this Agreement.


ARTICLE III


MISCELLANEOUS


3.1    Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) Executive’s execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other Person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he fully understands the terms
and conditions contained herein.


3.2    Survival. Sections 2.5, 2.6 and 2.7 and Sections 3.3 through 3.12 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.


3.3    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:


To the Company:
General Counsel

Platform Specialty Products Corporation
1450 Centrepark Boulevard, Suite 210
West Palm Beach, Florida 33401


To Executive:
Mr. Rakesh Sachdev

At the address on file with the Company


or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.
3.4    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, (a) the
parties agree that such provision(s) will be enforced to the maximum extent
permissible under the applicable law and a court of competent jurisdiction may
so modify the objectionable provision as to make it valid, reasonable, and
enforceable, and (b) any invalidity, illegality or unenforceability of a
particular provision will not affect any other provision of this Agreement.




--------------------------------------------------------------------------------






3.5    Successors and Assigns. Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by the Company, and their respective successors
and assigns. This Agreement is personal to Executive and except as otherwise
specifically provided herein, this Agreement, including the obligations and
benefits hereunder, may not be assigned to any party by Executive.


3.6    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


3.7    Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


3.8    Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged therewith,
and, in the case of Company, by its duly authorized officer.


3.9    Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter including, but not
limited to, any prior employment and severance agreements.


3.10    Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and by a duly authorized officer of the Company.


3.11    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic law of the State of Florida, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida. Any litigation relating to
or arising out of this Agreement shall be filed and litigated exclusively in the
Circuit Court in West Palm Beach, Florida or the United States District Court
for the Southern District of Florida.


3.12    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement, including,
without limitation, Sections 2.5, 2.6 and 2.7 hereof, and that any party may in
its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.


3.13    Exit Interview. To ensure a clear understanding of this Agreement,
Executive agrees, at the time of termination of Executive’s employment, to
engage in an exit interview with the Company at a time and place designated by
the Company and at the Company’s expense. Executive understands and agrees that
during said exit interview, Executive may be required to confirm that he will
comply with his on-going obligations under this Agreement. The Company may
elect, at its option, to conduct the exit interview by telephone.


3.14    Future Employment. Executive shall disclose the existence of this
Agreement to any new employer or potential new employer which offers products or
services that compete with the Company’s Business if such new employment
commences within two (2) years following Executive’s termination of employment
with the Company. Executive consents to the Company informing any subsequent
employer of Executive, or any entity which the Company in good faith believes
is, or is likely to be, considering employing Executive, of the existence and
terms




--------------------------------------------------------------------------------




of this Agreement if such subsequent employment commences (or is expected to
commence) within two (2) years following the Executive’s termination of
employment with the Company.


3.15    Expenses. Executive will be reimbursed for reasonable professional fees
that he incurs in connection with the negotiation and documentation of the
employment arrangements reflected herein in an amount not to exceed $15,000,
subject to applicable withholding for taxes.


3.16    Effectiveness of Agreement. This Agreement has been executed and
delivered on the date set forth on the signature page below and shall
automatically become effective on the Effective Date.


3.17    Section 409A. To the extent that any payments pursuant to this Agreement
are subject to Section 409A, it is intended that this Agreement shall be
administered in a manner that will comply with or meet an exception from
Section 409A and this Agreement shall be interpreted in accordance with such
intent. Any reimbursements by the Company to the Executive of any eligible
expenses under this Agreement that are not excludable from the Executive’s
income for Federal income tax purposes (the “Taxable Reimbursements”) shall be
made by no later than the last day of the taxable year of the Executive
following the year in which the expense was incurred. The amount of any Taxable
Reimbursements and the value of any in-kind benefits to be provided to the
Executive, during any taxable year of the Executive shall not affect the
expenses eligible for reimbursement, or in- kind benefits to be provided, in any
other taxable year of the Executive. The right to Taxable Reimbursement, or in-
kind benefits, shall not be subject to liquidation or exchange for another
benefit.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
this 15th day of December 2015 and it shall be automatically effective as of the
Effective Date.
 
PLATFORM SPECIALTY PRODUCTS CORPORATION
By: /s/ Martin E. Franklin        
     Name: Martin E. Franklin
      Title: Chairman of the Board
 
EXECUTIVE
By: /s/ Rakesh Sachdev       
      Name: Rakesh Sachdev









